DETAILED ACTION
Current Status of Claims
This action is a response to communication of September 8, 2021. Claims 1 to 20 are currently active in the application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bulgin et al. (US Patent Publication 2011/0093628 A1) in view of Malkin et al. (US Patent Publication 2012/0140797 A1).
	In regard of claim 1, Bulgin et al. disclose a method for processing user input, comprising: maintaining state information relating to an existing state of at least one of the low-latency subsystem and the high-latency subsystem, wherein the state information is maintained with at least one of the high-latency subsystem and the low-latency subsystem; receiving signals via a user input (See Figures 1-2 and 4 of Bulgin et al. illustrating processing user input (102, 10433) and maintaining state information relating to an existing state as discussed in paragraph [0045], which discusses that before the input is made (402) the system maintains the high latency state and see figure 4 of Bulgin et al., reference numeral (402) illustrating receiving signals via a user input as discussed in paragraph [0045]); obtaining the state information relating to the existing state of at least one of the low-latency subsystem and the high-latency subsystem, wherein the state information is obtained using at least one of the low-latency subsystem and the high-latency subsystem (See Figure 4 of Bulgin et al. illustrating obtaining the state information relating to the existing state in steps (408, 410, 426, 428) as also discussed in paragraphs [0045-0048] of Bulgin et al.), wherein the state information is obtained using a low-latency subsystem (See Figure 4 of Bulgin et al. step (408, 410) illustrating state information obtaining using a low-latency subsystem (406) as discussed in paragraph [0045]); generating at least one low-latency output based at least in part on the state information relating to the existing state of at least one of the low-latency subsystem and the high-latency subsystem and at least some of the signals (See at least Figure 4 of Bulgin et al. illustrating the method with step of generating low-latency output (418) based on the state information (410) as discussed in paragraph [0046]), the low-latency output being output with low latency relative to the high-latency subsystem; generating at least one high-latency output using at least some of the signals, wherein the high-latency output is generated by the high-latency subsystem (See  at least Figure 4 of Bulgin et al. illustrating generation high-latency output (436) using some of the signals (402) as discussed in paragraphs [0047-0048] of Bulgin et al.)
	However, the reference to Bulgin et al. does not specifically discuss the method of generating high/low latency output wherein the low-latency subsystem processes at least some of the signals independently of the high-latency subsystem and synchronizes with the high-latency subsystem.
	In the same field of endeavor, Malkin et al. discloses method of generating output wherein the low-latency subsystem (220, 930)  illustrated in Figures 2, 9 processes at least some of the signal independently of the high-latency subsystem and synchronizes with the high-latency subsystem (210, 920) as discussed in paragraphs [0027-0028, 0055] of Malkin et al. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use two separate subsystems for high and low latency shown by Malkin et al. with the method of Bulgin et al. in order to support both lower latency processing as well as hardware efficient higher latency processing, for processing signal streams for reducing interference of Ethernet LAN signals to aid in receiver data detection. 
	In regard of claim 2, Bulgin et al. and Malkin et al. further disclose the method of claim 1, further comprising decimating signals received via the user input (See at least paragraphs [0012, 0026, 0041] of Malkin et al. discussing usage of signals decimated by interference or poor detection). 
	In regard of claim 3, Bulgin et al. and Malkin et al. further disclose the method of claim 2, wherein the decimation of signals received comprises windowed averaging of the signals received (See at least Figure 7B of Malkin et al illustrating the decimation of signals received comprises windowed averaging (712)). 
	In regard of claim 4, Bulgin et al. and Malkin et al. further disclose the method of claim 2, wherein the decimation of signals received involves weighted averaging of the signals received (See at least Figures 5-6 of Bulgin et al. illustrating the decimation of signals received involving weighted averaging). 
	In regard of claim 5, Bulgin et al. and Malkin et al. further disclose the method of claim 1, wherein the low-latency subsystem comprises user interface element logic (See at least paragraphs [0002-0003] of Bulgin et al. describing UI element for audio playback devices and the device to Bulgin et al. provides control the low-latency subsystem accordingly having a logic to support them). 
	In regard of claim 6, Bulgin et al. and Malkin et al. further disclose the method of claim 1, further comprising pre-rendering using the high-latency subsystem (See at least Figure 4 of Bulgin et al. reference numeral (424) illustrating pre-rendering using the high-latency subsystem). 
	In regard of claim 7, Bulgin et al. and Malkin et al. further disclose the method of claim 1, further comprising reducing processing load of the high-latency subsystem by off-loading processing tasks to the low-latency subsystem (See at least Figure 4 of Bulgin et al. illustrating reduction of processing load (404) by off-loading processing tasks to the low-latency subsystem as discussed in paragraph [0045] of Bulgin et al.). 
	In regard of claim 8, Bulgin et al. and Malkin et al. further disclose a method for processing user input, comprising: receiving signals via a user input (See at least Figure 4 of Bulgin et al. reference numeral (402)); exchanging state information between a low-latency subsystem and a high-latency subsystem, wherein the low-latency subsystem responds to received signals faster than the high-latency subsystem (See at least Figure 4 of Bulgin et al. reference numeral (404, 424)); generating at least one low-latency output based at least in part on at least some of the received signals, the low-latency output being output with low latency relative to the high-latency subsystem (See Figure 4 of Bulgin et al. reference numeral (420) illustrating generation output with low latency); generating at least one high-latency output using at least some of the received signals, wherein the high-latency output is generated by the high-latency subsystem; and wherein the low-latency subsystem processes at least some of the signals independently of the high-latency subsystem and synchronizes low-latency output with the high-latency subsystem (See the reference to Malkin et al. which discloses generation of output signals by two subsystems  (210, 220) as shown at least in Figure 2 and discussed in paragraphs [0027-0031]). 
	In regard of claim 9, Bulgin et al. and Malkin et al. further disclose the method of claim 8, further comprising decimating signals received via the input (See at least paragraphs [0012, 0026, 0041] of Malkin et al. discussing usage of signals decimated by interference or poor detection). 
	In regard of claim 10, Bulgin et al. and Malkin et al. further disclose the method of claim 9, wherein the decimation of signals received comprises windowed averaging of the signals received (See at least Figure 7B of Malkin et al illustrating the decimation of signals received comprises windowed averaging (712)). 
	In regard of claim 11, Bulgin et al. and Malkin et al. further disclose the method of claim 9, wherein the decimation of signals received involves weighted averaging of the signals received (See at least Figures 5-6 of Bulgin et al. illustrating the decimation of signals received involving weighted averaging). 
	In regard of claim 12, Bulgin et al. and Malkin et al. further disclose the method of claim 8, wherein the low-latency subsystem comprises user interface element logic (See at least paragraphs [0002-0003] of Bulgin et al. describing UI element for audio playback devices and the device to Bulgin et al. provides control the low-latency subsystem accordingly having a logic to support them). 
	In regard of claim 13, Bulgin et al. and Malkin et al. further disclose the method of claim 8, further comprising pre-rendering using the high-latency subsystem (See at least Figure 4 of Bulgin et al. reference numeral (424) illustrating pre-rendering using the high-latency subsystem). 
	In regard of claim 14, Bulgin et al. and Malkin et al. further disclose the method of claim 8, further comprising reducing processing load of the high-latency subsystem by off-loading processing tasks to the low-latency subsystem (See at least Figure 4 of Bulgin et al. illustrating reduction of processing load (404) by off-loading processing tasks to the low-latency subsystem as discussed in paragraph [0045] of Bulgin et al.). 
	In regard of claim 15, Bulgin et al. and Malkin et al. further disclose a method for processing user input, comprising: detecting user inputs; outputting a stream of input events corresponding to detected user input; receiving at least one event from the stream of user input events corresponding to the detected user input at a high-latency subsystem, wherein the high-latency subsystem maintains state information; generating an output with the high-latency subsystem; and receiving at least a portion of the stream of user input events corresponding to the detected user input; and generating an output with a low-latency subsystem, wherein the generated output of the lower-latency subsystem is lower latency than the output of the high-latency subsystem, wherein the output of the lower-latency subsystem is based, at least in part, on the state information and processed while the low-latency subsystem is synchronized with the high-latency subsystem (See at least Figures 1-2 and 4 of Bulgin et al. illustrating a method for processing user input (102, 10433) maintaining state information relating to an existing state as discussed in paragraph [0045] which discusses that before the input is made (402) the system maintains the high latency state and Figure 4 of Bulgin et al. illustrating receiving signals via a user input (402) as discussed in paragraph [0045] and Figure 4 of Bulgin et al. illustrating obtaining the state information relating to the existing state (406) using a low-latency subsystem as discussed in paragraph [0045, 0047] and Figure 4 of Bulgin et al. illustrating generation programmable low-latency output (420) being with low latency as discussed in paragraph [0046] Figure 4 of Bulgin et al. illustrating generation of high-latency output (438) using some of the signals (402) as discussed in paragraphs [0045-0047]  and see reference to Malkin et al. discloses generation of output signals by two subsystems  (210, 220) as shown at least in Figure 2 and discussed in paragraphs [0027-0031], see also Hartley et al. in column 3, lines 15-40)
	In regard of claim 16, Bulgin et al. and Malkin et al. further disclose the method of claim 15, further comprising decimating the stream of input events (See at least paragraphs [0012, 0026, 0041] of Malkin et al. discussing usage of stream of signals decimated by interference or poor detection). 
	In regard of claim 17, Bulgin et al. and Malkin et al. further disclose the method of claim 16, wherein the decimation of the stream of input events comprises windowed averaging of the stream of input events (See at least Figure 7B of Malkin et al illustrating the decimation of stream of input signals received comprises windowed averaging (712)). 
	In regard of claim 18, Bulgin et al. and Malkin et al. further disclose the method of claim 16, wherein the decimation of the stream of input event involves weighted averaging of the stream of input events (See at least Figures 5-6 of Bulgin et al. illustrating the decimation of signals received involving weighted averaging). 
	In regard of claim 19, Bulgin et al. and Malkin et al. further disclose the method of claim 15, wherein the low-latency subsystem comprises user interface element logic (See at least paragraphs [0002-0003] of Bulgin et al. describing UI element for audio playback devices and the device to Bulgin et al. provides control the low-latency subsystem accordingly having a logic to support them). 
	In regard of claim 20, Bulgin et al. and Malkin et al. further disclose the method of claim 15, further comprising pre-rendering using the high-latency subsystem (See at least Figure 4 of Bulgin et al. reference numeral (424) illustrating pre-rendering using the high-latency subsystem).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 CFR 1.111(c) to consider these reference fully when responding to this action.
		US Patent Publication 2013/0127757 Ai to Mann et al. discloses a system with synchronized latency sub systems.
	Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitation within the individual claim, other passages and figures may apply as well.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692